United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1407
Issued: January 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2012 appellant, through her attorney, filed a timely appeal from a June 13,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying
modification of a loss of wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that modification of
her August 15, 2011 loss of wage-earning capacity determination is warranted.
FACTUAL HISTORY
This is the second appeal in this case. In a March 10, 2009 decision, the Board affirmed
an April 14, 2006 OWCP decision denying appellant’s claim for a schedule award. The Board
1

5 U.S.C. § 8101 et seq.

found that she failed to establish that she sustained permanent impairment due to her accepted
cervical condition.2 The facts of the case as set forth in the Board’s prior decision are
incorporated herein by reference.3
On May 13, 2009 appellant claimed a recurrence of disability, asserting that on May 13,
2009 the employing establishment withdrew her position as there was no work available within
her restrictions. On July 30, 2009 OWCP accepted the recurrence claim.4 On September 15,
2009 appellant was referred for vocational rehabilitation.
Appellant was treated by Dr. Steven J. Valentino, a Board-certified orthopedic surgeon,
who noted in a July 14, 2009 duty status report that she could work full time with restrictions on
repetitive motion of the right hand and arm and lifting. In a work capacity evaluation of
April 27, 2010, Dr. Valentino diagnosed degeneration of an intervertebral disc and opined that
appellant could return to work full time with no reaching above the shoulder, driving limited to
two hours and pushing, pulling and lifting limited to four hours and 10 pounds. From August 24,
2010 to May 17, 2011, he diagnosed aggravation of cervical degenerative disc disease with facet
syndrome. Dr. Valentino opined that appellant could return to full-time sedentary work. In an
August 24, 2010 work capacity evaluation, he diagnosed degenerative cervical disc disease and
noted that appellant could return to work full time, sedentary duties, with no reaching above the
shoulder, driving limited to two hours, repetitive movements of the wrists and elbow limited to
four hours, pushing, pulling and lifting limited to four hours and 10 pounds with 5-minute breaks
three times a day and one 45-minute break.
In a May 13, 2010 plan, the rehabilitation counselor noted that the employing
establishment had no work available to accommodate appellant’s medical restrictions. A
rehabilitation plan was prepared and approved by the rehabilitation counselor and appellant with
the objective of obtaining a position of accounting clerk or customer service clerk. The
rehabilitation counselor stated that the jobs were within appellant’s educational capabilities
based on vocational testing. The counselor found that the positions were reasonably available in
her commuting area. In a September 26, 2010 closure report, the rehabilitation counselor noted
that appellant was not cooperative with placement efforts and was adamant that her former
employer should reemploy her.
On June 1, 2011 appellant was again referred to vocational rehabilitation. On June 7,
2011 the rehabilitation counselor noted that OWCP requested that appellant’s rehabilitation case
be reopened. The rehabilitation counselor provided the current wages and availability for the job
of accounting clerk in appellant’s commuting area. In a June 9, 2011 report, the rehabilitation

2

Appellant, a letter carrier, alleged that on April 30, 2001 she experienced neck, shoulder and arm pain. OWCP
accepted her claim for aggravation of degenerative disc disease of the cervical spine. Appellant stopped work on
July 18, 2001 returned on September 26, 2002 and worked intermittently thereafter.
3

Docket No. 08-1545 (issued March 10, 2009).

4

In a decision dated April 29, 2009, OWCP granted appellant a schedule award for nine percent permanent
impairment of the right arm. The period of the award was from August 17, 2008 to March 1, 2009.

2

counselor advised that the current wages for an accounting clerk, DOT #216.482.010, was
$26,620.00 per year and that such positions were reasonably available in her commuting area.
On June 28, 2011 OWCP issued a proposed reduction of compensation finding that the
evidence established that appellant was partially disabled and had the capacity to earn wages as
an accounting clerk, DOT #216.482.010 at the rate of $511.92 per week. It noted that the
position was in compliance with Dr. Valentino’s restrictions set forth on August 24, 2010.
OWCP referenced the rehabilitation counselor’s report which determined that she was
employable as an accounting clerk which represented her wage-earning capacity.
In a July 14, 2011 statement, appellant stated that she had work-related neck and shoulder
pain. She noted meeting with the vocational rehabilitation counselor three times and considered
her recommendations for employment in a clerical position, but had left the clerical field on the
advice of her doctor. Appellant submitted a February 24, 2011 cervical spine x-ray which
revealed no abnormalities. An August 2, 2011 report from Dr. Valentino noted that appellant’s
examination remained unchanged. In an August 2, 2011 work capacity evaluation, Dr. Valentino
opined that appellant was unable to perform her usual job and could not work eight hours per day
due to pain but could work four hours per day with a gradual increase in hours. He noted that
appellant could return to work four hours per day with no reaching or reaching above the
shoulder, repetitive movements of the wrist and elbow were limited to two hours and 10 pounds
and pushing, pulling and lifting were limited to two hours and 10 pounds.
In an August 15, 2011 decision, OWCP reduced appellant’s compensation to reflect her
wage-earning capacity as an accounting clerk effective August 28, 2011.5
In an August 31, 2011 report, Dr. Scott M. Fried, an osteopath, noted appellant’s history
and her complaints of neck and right paracervical area radiating into her right arm. She had right
shoulder tenderness at the acromioclavicular joint and anterior and posterior glenohumeral joint
and grade 2 weakness in abduction. Appellant had limited range of motion of the cervical spine
as well as tenderness at the posterior neck muscles, the occipital region, the right cervical
muscles, the right superior medial scapular border and left trapezius muscle. Dr. Fried noted
spasm and tenderness at T1, positive Tinel’s sign at the radial nerve and positive Phalen’s test at
the median nerve. He diagnosed cervical strain/sprain with radiculopathy on the right, disc
bulges at C5-6 and C6-7, radial and medial neuropathy on the right, brachial plexopathy/cervical
radiculopathy on the right, thoracic neuritis, scapular winging, right rotator cuff strain and
capsulitis of the shoulder. Dr. Fried noted that appellant had a significant repetitive strain injury
and cervical sprain emanating initially from her work as a carrier and casing and repetitive hand,
wrist and arm activities with reexacerbations and reaggravations over her work history. He
found that appellant could perform sedentary work with no use of the right arm, nonrepetitive, no
lifting over five pounds, headset for telephone and minimal keying.

5

On September 12, 2011 appellant requested a telephonic hearing. On October 27, 2011 OWCP advised her that
a telephone hearing would be held December 8, 2011 at 10:45 p.m., eastern time. It instructed appellant how to call
and access the hearing. In a December 29, 2011 decision, OWCP found that she abandoned her request for a
hearing. This matter is not presently before the Board.

3

In a September 28, 2011 report, Dr. Valentino noted that appellant’s condition worsened
and she was complaining of neck, right shoulder and arm pain worse with activity. He noted
worsening symptoms over the past year as appellant was working on the computer and practicing
her typing in an attempt to find a job. The physician noted restricted cervical range of motion
with spasm and tenderness, weakness of the upper extremity, and decreased range of motion of
the right shoulder. Dr. Valentino diagnosed aggravation of the cervical degenerative disc disease
with facet syndrome. He noted appellant did not feel as though she could work in any capacity
and he advised that she was totally disabled at that time. A November 2, 2011 EMG revealed
mild bilateral C5-6 cervical nerve root radicular compromise, very borderline bilateral median
nerve compromise at the wrists, mild left posterior intraosseous nerve compromise at the dorsal
elbow and radial tunnel and mild left lower brachial plexus level nerve compromise involving
the postganglion sensory component.
On March 15, 2012 appellant requested reconsideration and asserted that she was not
medically able to work as an accounting clerk. She submitted reports from Dr. Fried dated
November 7, 2011 to March 14, 2012.
Dr. Fried diagnosed cervical strain/sprain with
radiculopathy on the right, disc bulges at C5-6 and C6-7 and radial tunnel and median
neuropathy on the right. In reports dated November 7, 2011 to March 14, 2012, he noted
appellant’s complaints of bilateral neck pain radiating into her right arm. Dr. Fried noted
diagnoses and recommended ultrasound and massage therapy. On December 2, 2011 appellant
underwent a functional capacity evaluation (FCE). On January 11, 2012 Dr. Fried reviewed the
FEC and noted appellant had diminished ability to manipulate small objects, increased symptoms
with lifting and carrying consistent with the underlying injuries. Appellant was able to write for
1.4 minutes before exacerbating symptomology and keying was tolerated for .8 minutes.
Dr. Fried recommended vocational rehabilitation and noted that he did not foresee appellant
returning to her prior activity level or job but she should be trained for a new job. Reports from
Dr. Valentino dated January 24 to March 28, 2012, noted that appellant presented with neck pain
at C4-7 and C4-T1 with radiation into the arms with paresthesias and weakness. He diagnosed
aggravation of cervical degenerative disc disease with facet syndrome and recommended facet
injections.
In a March 10, 2012 report, Dr. Clancy McKenzie, a Board-certified psychiatrist, noted
treating appellant since September 14, 2011 for severe chronic pain and major depression. He
diagnosed major depression, recurrent, severe with suicidal ideation and chronic pain syndrome
and chronic severe degenerative disc disease. Dr. McKenzie opined that appellant was 100
percent disabled and could not perform accounting duties because she could not type for any
length of time and could not turn her head or look down at a keyboard. He noted that
appellant’s history was significant for cutting her wrist in 2007. Dr. McKenzie opined that her
physical injuries, chronic pain, inability to work and the dramatic reduction in her income caused
her depression. He opined that appellant’s depression was the direct result of her cervical spine
injuries which caused chronic pain, inability to sleep and function.
In a decision dated June 13, 2012, OWCP denied modification of the August 15, 2011
wage-earning capacity determination. It found that the medical evidence did not establish that
appellant’s depression was caused or aggravated by her employment.

4

LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.6 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.7 OWCP’s procedure manual provides that, if a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss.8 In this instance
the claims examiner will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.9
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.10 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.11
ANALYSIS
OWCP accepted that appellant sustained an aggravation of degenerative disc disease of
the cervical spine as a result of the April 30, 2001 employment injury. On August 15, 2011 it
determined that she could perform the duties of an accounting clerk and reduced her
compensation to reflect her wage-earning capacity in this constructed position. The issue is
whether appellant established that the August 15, 2011 wage-earning capacity decision should be
modified.
After OWCP found that appellant could perform the duties of an accounting clerk, the
pertinent issue is whether there had been a material change in her condition that would render her
unable to perform those duties.12 For a physician’s opinion to be relevant on this issue, the
physician must address the duties of the constructed position.13 The medical evidence submitted

6

D.M., 59 ECAB 164 (2007).

7

Katherine T. Kreger, 55 ECAB 633 (2004); see Robert H. Merritt, 11 ECAB 64 (1959).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB 420 (2005).
9

Federal (FECA) Procedure Manual, id. See Harley Sims, Jr., 56 ECAB 320 (2005).

10

See D.M., supra note 6; Stanley B. Plotkin, 51 ECAB 700 (2000); Tamra McCauley, 51 ECAB 375 (2000);
Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).
11

Id.; Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

12

Phillip S. Deering, 47 ECAB 692 (1996).

13

Id.

5

by appellant after the loss of wage-earning capacity determination did not sufficiently explain
why the duties of the position of accounting clerk were unsuitable.
Appellant did not allege that she had been retrained or otherwise vocationally
rehabilitated. She has contended that reports from Drs. Valentino, Fried and McKenzie establish
that she was no longer able to work because of her physical and psychiatric conditions which
were caused by the April 30, 2001 work injury. The Board finds that the record does not contain
medical evidence that establishes appellant’s accepted work-related condition, aggravation of
degenerative disc disease of the cervical spine, had materially changed that would render her
unable to perform the accounting clerk duties.
Appellant submitted reports dated August 31, 2011 to March 14, 2012 from Dr. Fried
who noted appellant’s complaints and diagnosed cervical strain/sprain with radiculopathy on the
right, disc bulges at C5-6 and C6-7, radial and medial neuropathy on the right, brachial
plexopathy/cervical radiculopathy on the right, thoracic neuritis, scapular winging, right rotator
cuff strain and capsulitis of the shoulder. Dr. Fried noted that appellant had a significant
repetitive strain injury and cervical sprain emanating initially from her work as a carrier and
casing and repetitive hand, wrist and arm activities with reaggravations over her work history.
He noted that appellant could perform sedentary work within certain restrictions including no use
of the right arm. After reviewing a December 2, 2011 FCE, Dr. Fried noted that he did not
foresee appellant returning to her prior activity level or job but she should be trained for a new
job. The Board finds that he did not provide sufficient medical rationale14 explaining how
appellant’s injury-related conditions rendered her disabled from the accounting clerk position.
Dr. Fried did not specifically address the duties of the accounting clerk or note any change in
appellant’s injury-related condition that would render her unable to perform the position of
accounting clerk.15 Therefore, these reports did not establish that appellant could not perform the
duties of an accounting clerk.
Appellant submitted a September 28, 2011 report from Dr. Valentino who noted
appellant’s symptoms worsened over the past year and diagnosed aggravation of the cervical
degenerative disc disease with facet syndrome. Dr. Valentino noted that appellant did not
believe she could work in any capacity and he advised that she was totally disabled at this time.
In reports dated January 24 to March 28, 2012, he noted appellant’s diagnoses and her
complaints of neck pain at C4-7 with radiation into the arms. However, Dr. Valentino did not
provide adequate medical rationale explaining how appellant’s injury-related conditions rendered
her totally disable from the duties of accounting clerk. His reports do not establish that,
medically, the original wage-earning capacity determination was erroneous. This is particularly
important where he gave prior work restrictions consistent with the requirements of the
accounting clerk position. Dr. Valentino did not clearly explain the medical reasons why a

14

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
15

Dr. Fried also attributed disability to several conditions not accepted by OWCP as being employment related.
For conditions not accepted by OWCP as being employment related, appellant has the burden of proof to establish
causal relationship. See Jaja K. Asaramo, 55 ECAB 200 (2004).

6

material change in the accepted conditions caused increased disability. Therefore these reports
are insufficient to meet appellant’s burden of proof.
Appellant submitted a March 10, 2012 report from Dr. McKenzie who treated her for
severe chronic pain and major depression. Dr. McKenzie opined that appellant was totally
disabled and could not work for more than 30 minutes or perform accounting duties which
required typing, turning her head or looking down at a keyboard. He diagnosed major
depression, recurrent, severe with suicidal ideation and chronic pain syndrome and chronic
severe degenerative disc disease which caused depression. OWCP did not accept that appellant
developed depression as a result of her work injury. Dr. McKenzie did not provide sufficient
rationale to explain how particular work injuries or conditions caused her depression.16 He also
did not otherwise explain the reasons why appellant had a material change in the nature and
extent of the injury-related conditions. The Board has found that vague and nationalized medical
opinions on causal relationship have little probative value.17
The Board finds that there is no medical evidence which establishes a change in
appellant’s employment-related condition such that a modification of OWCP’s wage-earning
capacity determination would be warranted. The evidence from Drs. Valentino, Fried and
McKenzie do not establish that the position of accounting clerk was improper. Appellant also
did not otherwise establish a basis for modification by submitting evidence establishing that he
had been retrained or otherwise vocationally rehabilitated.
On appeal, appellant asserted that the original wage-earning capacity determination was,
in fact, erroneous. She asserts that the selected position was not within her restrictions and
references the Form CA-66 for the offered position which described the accounting clerk
position required reaching, handling and fingering frequently. Appellant asserts that the Form
CA-66 defined “frequently” as being up to 2/3 of the day or more than 5.3 hours a day. She
advised that these duties were contrary to the restrictions set forth by Dr. Valentino’s April 27,
2010 report which provides that appellant could work eight hours a day, sedentary work where
appellant was not permitted to reach above the shoulder. The Board notes that, upon further
review of the Form CA-66, job classification for an accounting clerk, appellant’s interpretation
of the job classification is inaccurate. The physical demands for the job include “reaching” and
is categorized as “frequent” which is defined as “activity or condition exists from 1/3 to 2/3 of
the time.” This description is contrary to appellant’s assertion of more than 5.3 hours per day.
Further the job classification for an accounting clerk does not require “reaching above the
shoulder” as prohibited by Dr. Valentino. Consequently, appellant has failed to carry her burden
of proof to establish modification of the wage-earning capacity determination.
CONCLUSION
The Board finds that OWCP properly denied modification of the established August 15,
2011 wage-earning capacity determination.
16

See Jaja K. Asaramo, id.

17

See Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship
are entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 13, 2012 is affirmed.
Issued: January 24, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

